Citation Nr: 1440030	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, this matter was remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter is again remanded to obtain a new medical opinion for the purpose of directing the VA examiner to consider the complete evidence of record, to include evidence revealing that the Veteran has had complained of gradual low back pain since approximately the early 1980s.  See May 2006 Spinal Decompression Exam Form.  

The December 2013 examiner based her opinion on the fact that significant back symptoms were essentially nonexistent until approximately 5 to 6 years ago from the date of the examination.  Furthermore, she suggested that the Veteran's current back disability was due to post-service causes as there was no "clear trauma or treatment of his back in service."  The record, to include the Veteran's statements and medical evidence, suggests otherwise with respect to the onset of the Veteran's symptoms.  The record shows that in May 2006, the Veteran indicated that he had low back symptoms dating back 25 years, which would approximate the timeframe of the early 1980s.  Furthermore, the Veteran has clarified that he had told the examiner in December 2013 that his back symptoms were getting increasingly worse over the last 5 to 6 years (versus onset).  A medical opinion based upon a complete set of accurate facts is critical.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make the claims folder available to the December 2013 VA examiner or if she is not available, another appropriate VA examiner to render a clarifying medical opinion as to whether it was at least as likely as not that the Veteran's current back disability is etiologically or causally related to his service, to include as resulting from the events surrounding the 1969 helicopter crash and his statements regarding the onset of his symptoms.  

Specifically, the examiner is asked to consider the Veteran's contentions as to the onset of his back disability symptoms (approximately from the early 1980s as indicated by the record).  Also, the examiner is asked to assume as true that the Veteran was involved in a helicopter crash in May 1969 and that he experienced soreness and stiffness throughout his body for weeks thereafter.  

The examiner should specifically address whether the manifestations of the Veteran's back disability are consistent with his prior in-service trauma.

Please note that the Veteran is competent to attest to observable symptomatology, to include the onset of symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. When the development requested has been completed, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



